Case 7:21-cv-07261-KMK Document6 Filed 09/01/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RUBEN SALCE,

COMMISSIONER OF SOCIAL SECURITY,

Plaintiff, 21-CV-7261 (KMK)

~against- ORDER OF SERVICE AND
SCHEDULING ORDER

Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 405(g), seeking court

review of a decision of the Commissioner of the Social Security Administration. By Order dated

August 30, 2021, the Court granted Plaintiff's request to proceed without prepayment of fees,

that is, in forma pauperis.

The Clerk of Court shall electronically notify the U.S. Atterney’s Office for the Southern

District of New York that this case has been filed.

In accordance with the Standing Order “Motions for Judgment on the Pleadings in Social

Security Cases,” 16-MC-0171 (Apr. 20, 2016):

Within 90 days of the date of this Order, the Commissioner must serve and file the
Electronic Certified Administrative Record (e-CAR), which will constitute the
Commissioner’s answer, or otherwise move against the Complaint.

If the Commissioner wishes to file a motion for judgment on the pleadings, the
Commissioner must do so within 60 days of the date on which the e-CAR was filed.
The motion must contain a full recitation of the relevant facts and a full description of
the underlying administrative proceeding.

Plaintiff must file an answering brief within 60 days of the filing of the
Commissioner’s motion. The Commissioner may file a reply within 21 days
thereafter.

Memoranda in support of or in opposition to any dispositive motion may not exceed
25 pages in length; reply memoranda may not exceed 10 pages in length. A Party
seeking to exceed these page limitations must apply to the Court for leave to do so,

 
Case 7:21-cv-07261-KMK Document6 Filed 09/01/21 Page 2 of 2

with copies to all counsel, no fewer than seven days before the date on which the
memorandum is due.

SO ORDERED. /

Dated: September 1, 2021 {i
White Plains, New York

 

 

KENNETH M. KARAS
United States District Judge

 
